Exhibit 10.8

 

Subsidiary Guarantor Supplement

 

This Subsidiary Guarantor Supplement (the “Subsidiary Guarantor Supplement”),
dated as of October 13, 2017 is made by IXYS Merger Co., LLC, a Delaware Limited
Liability Company (the “Additional Subsidiary Guarantor”), in favor of the
holders from time to time of the Notes issued pursuant to the Note Agreement
described below:

 

Preliminary Statements:

 

I.      Pursuant to the Note Purchase Agreement dated as of December 8, 2016 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Littelfuse Netherland C.V., a limited partnership
(commanditaire vennootschap) established under the laws of the Netherlands
(together with any successor thereto that becomes a party to the Note Agreement
pursuant to Section 10.2, the “Company”) and Littelfuse, Inc., a Delaware
corporation (the “Parent Guarantor” and, together with the Company, the
“Obligors”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Obligors have issued and sold (i) €117,000,000 aggregate
principal amount of its 1.14% Senior Notes, Series A, due December 8, 2023 (the
“Series A Notes”) and (ii) €95,000,000 aggregate principal amount of its 1.83%
Senior Notes, Series B, due December 8, 2028 (the “Series B Notes” and together
with the Series A Notes as amended, restated or otherwise modified from time to
time and including any such notes issued in substitution therefor, the “Notes”
and individually a “Note”).

 

II.      The Obligors are required pursuant to the Note Agreement to cause the
Additional Subsidiary Guarantor to deliver this Subsidiary Guarantor Supplement
in order to cause the Additional Subsidiary Guarantor to become a Subsidiary
Guarantor under the Subsidiary Guaranty Agreement dated as of December 8, 2016
executed by certain Subsidiaries of the Obligors (together with each entity that
from time to time becomes a party thereto by executing a Subsidiary Guarantor
Supplement pursuant to Section 15.1 thereof, collectively, the “Subsidiary
Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Subsidiary Guaranty Agreement”).

 

III.     The Additional Subsidiary Guarantor has received and will receive
substantial direct and indirect benefits from the Obligors’ compliance with the
terms and conditions of the Note Agreement and the Notes issued thereunder.

 

IV.     Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.

 

Now therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Obligors to comply with
the terms of the Note Agreement, the Additional Subsidiary Guarantor hereby
covenants, represents and warrants to the holders as follows:

 

 

--------------------------------------------------------------------------------

 

 

The Additional Subsidiary Guarantor hereby becomes a Subsidiary Guarantor (as
defined in the Subsidiary Guaranty Agreement) for all purposes of the Subsidiary
Guaranty Agreement. Without limiting the foregoing, the Additional Subsidiary
Guarantor hereby (a) jointly and severally with the other Subsidiary Guarantors
under the Subsidiary Guaranty Agreement, guarantees to the holders from time to
time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Subsidiary Guaranty Agreement) in the same manner and to the same extent as is
provided in the Subsidiary Guaranty Agreement, (b) accepts and agrees to perform
and observe all of the covenants set forth therein, (c) waives the rights set
forth in Section 3 of the Subsidiary Guaranty Agreement, (d) agrees to perform
and observe the covenants contained in Section 8 of the Subsidiary Guaranty
Agreement, (e) makes the representations and warranties set forth in Section 9
of the Subsidiary Guaranty Agreement and (f) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 15.6 of the
Subsidiary Guaranty Agreement.

 

Notice of acceptance of this Subsidiary Guarantor Supplement and of the
Subsidiary Guaranty Agreement, as supplemented hereby, is hereby waived by the
Additional Subsidiary Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Subsidiary Guarantor pursuant to Section 14 of the Subsidiary
Guaranty Agreement is set forth below.

 

In Witness Whereof, the Additional Subsidiary Guarantor has caused this
Subsidiary Guarantor Supplement to be duly executed and delivered as of the date
and year first above written.

 

IXYS MERGER CO., LLC

 

 

By: /s/ Ryan Stafford 

Ryan Stafford 

Manager

 

Notice Address for such Additional Subsidiary Guarantor

 

c/o Littelfuse, Inc.

Attention: Legal Department

8755 W. Higgins Road, Suite 500

Chicago, IL 60631

 

 

 